To vacate an order quashing an attachment.
Granted July 1, 1879.
The court below held the affidavit insufficient in the allegation as to the indebtedness, but the Supreme Court held otherwise, and that, as the order made was interlocutory not touching the merits, mandamus is the only adequate remedy to vacate it. The affidavit set forth that several parties, naming them, a co-partnership under the firm name, etc., are indebted, etc. It was insisted that we have statutes relating to promissory notes and bills whereby parties who are not joint obligors may be united .in one suit and that this affidavit does not exclude the possibility of such a case. See No. 93.